Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the term “the arrangement of further axially-stacked components…”. However, claims 1 and 10 do not provide antecedent basis for this limitation. For purposes of examination, the examiner has treated claim 11 as though it depends from claim 11 which provides proper antecedent basis.
Claim 16 recites the limitations " the arrangement of further axially-stacked components", the further suction valve”, and “the further discharge valve” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the further spacer in lines 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deminski (US Patent No. 4,661,050) in view of Robbins (US Patent No. 2,845,085).

Deminski teaches:

limitations from claim 1, a reciprocating compressor (1) comprising: a cylinder block (2) including a cylinder (3) that defines a cylindrical bore extending longitudinally along a bore axis, the cylinder block including a hollow chamber (32) extending longitudinally along a chamber axis, which is non intersecting relative to the bore axis (see FIG. 1-3); and a valve assembly (39) disposed in the hollow chamber, the valve assembly comprising an axially-stacked arrangement of components (33, 40, 47, 55, 34) extending along the chamber axis, the axially-stacked arrangement of components spaced apart from a wall that forms a perimeter of the cylinder (see FIG. 1), and thus free from mechanical interference with the perimeter of the cylinder; an inlet passageway (48) formed in the cylinder block, and wherein the axially-stacked arrangement of components includes a suction valve (47) in fluid communication with the inlet passageway (C. 8 Lines 18-27); an outlet passageway (42) formed in the cylinder block, and wherein the axially-stacked arrangement of components includes a discharge valve (40) in fluid communication with the outlet passageway (C. 8 Lines 28-40), wherein the axially-stacked arrangement of components includes a spacer interposed (55) between the suction valve and the discharge valve;

Deminski does not teach a perimeter seal between the spacer and the valves;

Robbins teaches:

limitations from claim 1, a mounting assembly for valves (FIG. 4) including a suction (11) and discharge (11) valve (C. 3 Lines 10-21) with a spacer (93) therebetween (see FIG. 4; C. 3 Lines 14-15); and a perimeter fluid seal (89, 95) disposed at a perimeter joint between the suction valve and the spacer (FIG. 4; C. 3 Lines 14-25);

It would have been obvious to one of ordinary skill in the art of pump at the time the invention was filed to provide a seal between perimeter portions of the valves and spacer of Deminski, as taught by Robbins, in order to prevent leakage past the stacked valve components.



Deminski further teaches:

limitations from claim 2, wherein the bore axis (3) and the chamber axis (32) are mutually orthogonal axes (see FIG. 1-5);

limitations from claim 3, further comprising a pair of valve covers (33, 34) affixed to mutually opposed sides of the cylinder block to retain in axial compression within the hollow chamber the axially-stacked arrangement of components (C. 7 Lines 10-23);

limitations from claim 7, further comprising a passageway (30, 38) arranged to provide fluid communication through the spacer between the cylindrical bore with the suction valve and the discharge valve (C. 7 Lines 31-38);

limitations from claim 10, wherein the cylinder comprises a double-action cylinder (C. 5 Lines 60-67); wherein the cylinder block includes a further hollow chamber extending longitudinally along a further chamber axis, which is non-intersecting relative to the bore axis, the further chamber axis spaced apart from the chamber axis along the bore axis (see FIG. 2-3 for example showing four hollow chambers (32) in the pump (1));

limitations from claim 11, comprising a further valve assembly (39) disposed in the further hollow chamber (see FIG. 2-3 and 5), the further valve assembly comprising a further axially-stacked arrangement of components (33, 40, 47, 55, 34) extending along the further chamber axis, the further axially-stacked arrangement of components spaced apart from the wall that defines the perimeter of the cylinder, and thus free from mechanical interference with the perimeter of the cylinder (see FIG. 2-3 and 5 for example);

limitations from claim 12, wherein the bore axis and the further chamber axis are mutually orthogonal axes (see FIG. 1-5);

limitations from claim 13, comprising a further pair of valve covers (33-34) affixed to the mutually opposed sides of the cylinder block to retain in axial compression within the further hollow chamber the further axially-stacked arrangement of components (C. 7 Lines 10-23);

limitations from claim 14, comprising an inlet passageway (48) formed in the cylinder block, and wherein the arrangement of further axially-stacked components includes a further suction valve (47) in fluid communication with the inlet passageway (C. 8 Lines 18-27);

limitations from claim 15, comprising an outlet passageway (48) formed in the cylinder block, and wherein the further axially-stacked arrangement of components includes a further discharge valve (40) in fluid communication with the outlet passageway (C. 8 Lines 28-40);

limitations from claim 16, wherein the further axially-stacked arrangement of components includes a further spacer (55) interposed between the further suction valve and the further discharge valve (FIG. 5);

limitations from claim 17, a further passageway (30, 38) arranged to provide fluid communication through the further spacer between the cylindrical bore with the further suction valve and the further discharge valve (C. 7 Lines 31-38);

limitations from claim 20, wherein the valve assembly is arranged with a respective tilt angle relative to a local gravity vector, wherein the tilt angle is in a range from -90° to 90° relative to the local gravity vector (see FIG. 1 in which the valve assembly 39 is at 0 degrees which is within the claimed range);



Regarding claims 18-19:

Deminski does not teach a perimeter seal between the spacer and the valves;

Robbins teaches:

limitations from claims 18-19, a mounting assembly for valves (FIG. 4) including a suction (11) and discharge (11) valve (C. 3 Lines 10-21) with a spacer (93) therebetween (see FIG. 4; C. 3 Lines 14-15); and a perimeter fluid seal (89, 95) disposed at a perimeter joint between the suction valve and the spacer (FIG. 4; C. 3 Lines 14-25);

It would have been obvious to one of ordinary skill in the art of pump at the time the invention was filed to provide a seal between perimeter portions of the valves and spacer of Deminski, as taught by Robbins, in order to prevent leakage past the stacked valve components.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach valve assemblies with stacked components: US 11090680, 6220282, 181168 (also teaches perimeter seals H, J, G), 4477236, 3216365;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746